Case 1:21-cv-01204-JMS-MJD Document   1-2 Filed 05/13/21 Page 1 of 3 PageIDFiled:
                           49Do1 -21 o3-CT-009654                            #: 243/22/2021                          9:44 AM
                                                                                                                        Clerk
                                            Marion Superior Court   1                                  Marion County, Indiana




 STATE OF INDIANA                 )                 IN    THE MARION SUPERIOR COURT
                                  )

 COUNTY 0F MARION                 )                 CAUSE N0.:
                                  )



 JORDAN NICOLE DALTON,
 ERICA MARIE O’NEILL,
 LENORA ANNE FOSTER,
 and KYRRHA MYERS


        Plaintiffs

        v.


 BREWDOG USA INC., JAMES WATT and
 JASON BLOCK


        Defendants

                                         COMPLAINT
        Plaintiffs,   Jordan Dalton, Erica O’Neill, Leah Foster and Kyrrha Myers for their


 Complaint against Defendants BrewDog, USA, INC., James Watt, and Jason Block,              state as


 follows:


        1.      Plaintiff,   Jordan Nicole Dalton    is   a former employee of BrewDog   USA and a

 resident 0f Marion    County Indiana.

        2.      Plaintiff,   Erica Marie O’Neill    is   a former employee 0f BrewDog   USA and a

 resident of Marion    County Indiana.

        3.      Plaintiff,   Lenora Anne Foster     is   a former employee 0f BreWDog   USA and a

 resident of Marion    County Indiana.

        4.      Plaintiff,   Kyrrha Myers   is   a former employee 0f BrewDog   USA and a resident 0f

 Marion County Indiana.
Case 1:21-cv-01204-JMS-MJD Document 1-2 Filed 05/13/21 Page 2 of 3 PageID #: 25




        5.          Defendant BrewDog          USA is a Delaware Corporation located at 96 Gender Road,

 Canal Winchester, Ohio 43 1 10, With an Indiana registered agent 0f CT Corporation System, 334


 North Senate Avenue, Indianapolis IN 46204.

        6.          Defendants James Watt and Jason Block are executives of BrewDog                       USA and all

 relevant time periods      were acting 0n behalf 0f Defendant BreWDog, Which                 is   liable for their


 statements pursuant to the doctrine of respondeat superior.


        7.          Plaintiffs all   worked    for   BrewDog    in Indianapolis Indiana until they       were

 summarily terminated 0n March           8,   2021.


        8.          Following     Plaintiffs’ termination,     BrewDog     executives James Watt and Jason


 Block made      false   and defamatory statements about          Plaintiffs.


        9.          On 0r about March         10,   2021, executive Jason Block stated, in writing: “As          we

 prepare to reopen our Indianapolis location in a few weeks,               we   assessed our team and the


 experience    we   strive t0   provide to our customers. With those standards in mind, some team


 members had their employment terminated because 0f prior performance                       issues...”


         10.        On 0r about March         10, 2021, executive    James Watt      stated, in writing:   “The 4

 terminated had a history of lateness, ﬂippant behaviour towards management, threatening


 behaviour towards other team members, reported theft of drinks/food, inappropriate comments to


 customers, and a negativity towards BrewDog.”


         11.        Defendants made other false and defamatory statements regarding                    Plaintiffs,    and

 otherwise exercised an intent to harm Plaintiffs in their profession and employment with false


 accusations and assassinations 0f their good character.


         12.        These statements were made by wealthy              men in   a position 0f power      Who

 intentionally   harmed and defamed           Plaintiffs   With false accusations.
Case 1:21-cv-01204-JMS-MJD Document 1-2 Filed 05/13/21 Page 3 of 3 PageID #: 26




              13.     Plaintiffs   were never warned or disciplined by any person       at   BrewDog      for the


 alleged performance issues and criminal activity they were accused 0f by these high-ranking                        men

 who    are executives at     BreWDog.

              14.     These statements constitute defamation and defamation per          se.



              15.     These statements were intended by these Defendants to harm             Plaintiffs   and   in fact


 did cause Plaintiffs great harm, ﬁnancial injury and emotional distress.


              16.     These statements are reckless, outrageous and constitute grounds upon which

 punitive      damages should be awarded         to Plaintiffs   and against these Defendants.

              WHEREFORE,       Plaintiffs,   Jordan Dalton, Erica O’Neill, Leah Foster and Kyrrha Myers


                          money damages,      including but not limited t0 compensatory and punitive




                                                 w
 seek   all   available


 damages against Defendants BrewDog, USA, INC., James Watt, and Jason Block, and                           for all


 other proper       relief.




                                             Plaintiffs seek a trial   by jury.

                                                 Respectfully submitted,
                                                 /s/Mark Waterﬁll
                                                 Mark R. Waterﬁll, Atty. N0. 10935-49
                                                 2230 Stafford Rd. STE 115, PMB 379
                                                 Plainﬁeld 1N 46168
                                                  (317) 501—6060
                                                 mark@waterﬁlllaw.com
